Title: To John Adams from John Thaxter, 22 April 1782
From: Thaxter, John
To: Adams, John



Amsterdam 22d. April 1782
Sir

I was duly honor’d with your favor of the 20th, and its Contents gave me sincere pleasure, and its Injunctions shall be observed.
Mr. J. Van Staphorst has called upon me this Afternoon, and acquainted me with his great distress respecting the House engaged for the Loan: that the Man is an Anglomane or at least very lately converted: that he has within these six Weeks indulged himself in very indecent Expressions against America: that it makes a Noise in the American Society and upon the Exchange, that a Man of his Character should be preferred to old experienced Friends—that it will do much Injury on both Sides, and be a disservice to the Cause: that if it is possible, he hopes that House may be prevented from opening it: that many well-wishers and Friends are astonished and could hardly have believed it: that he has recieved a Letter from the Baron upon the Subject, who would not write his Opinion to You unasked: that it gives great Uneasiness to several of the—&ca &ca &ca. I observed to him, I could make no Answer, having nothing to do in the Business, and prayed him to communicate his sentiments to You. He declined and requested me to mention them to You, which I have done in substance. He would esteem it an Honor most certainly to be employed, but would never open his Lips if a House was engaged which was known to have been uniformly friendly to America. He hinted as if Messr. Hope might be behind the Curtain—it was a Conjecture only. He thinks the Loan will not succeed with honor and Reputation, as it now stands, and that You will find his Sentiments as I have given them above to be well grounded upon Enquiry.
It is not my Business to make any Comment, nor express any Sentiment but Sorrow if all this is true, as I must believe.

With a Respectful & an invariable Attachment, I have the honor to be &c

